                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

MATTHEW BOIVIN                                                                 PLAINTIFF
ADC #110905

v.                            No: 4:18-cv-00888 BRW-PSH

ASA HUTCHINSON, et al.                                                      DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 12th day of April, 2019.



                                                        Billy Roy Wilson ________________
                                                        UNITED STATES DISTRICT JUDGE
